Citation Nr: 0937224	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  01-05 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a rating higher than 20 percent for separation 
of the left shoulder with arthritis.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1975 to November 1978. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in July 2000, by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

In August 2004, the Veteran appeared at a hearing before the 
undersigned.  A transcript of that hearing is in the file.   

In a decision in May 2007, the Board denied the claim of a 
higher rating for separation of the left shoulder with 
arthritis.  The Veteran then appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In an Order in January 2008 Order, the Court 
granted a Joint Motion for Remand of the parties (the VA 
Secretary and the Veteran), vacated the Board's decision and 
remanded the case pursuant to 38 U.S.C. § 7252(a) for 
readjudication consistent with the Motion.  

In August 2009, the Veteran submitted additional evidence, 
consisting of a private MRI report and a private physician's 
statement.  This evidence was accompanied by a waiver of the 
right to have the evidence initially considered by the RO.  
38 C.F.R. § 20.1304.

During the course of the appeal, the Veteran has raised 
additional claims.  In a statement, dated in January 2006, he 
claimed additional compensation based on left shoulder 
surgery by VA in December 2005, and raised the issue of 
service connection for a left wrist disability.  In 
statements, dated in February 2006 and in April 2007, he 
raised the claims of secondary service connection for a neck 
disability and for a right shoulder disability, which have 
been previously denied.  These claims are referred to the RO 
for appropriate action. 

The current claim is REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  


REMAND

In the Joint Motion for Remand, the parties agreed that a 
remand was necessary to allow the Board the opportunity to 
adequately discuss whether findings on VA examination in 
January 2007 more nearly approximated the criteria for a 
higher rating under 38 C.F.R. § 4.71a, Diagnostic Code 5201.  

On remand, the Veteran was afforded the opportunity to submit 
additional evidence and he has done so.  In August 2009, the 
Veteran submitted a private MRI report of the left shoulder, 
dated in April 2009, and a private physician's statement, 
dated in July 2009.  In his statement, H.J., M.D., 
characterized the Veteran's left shoulder symptoms as 
moderate to severe with an overall assessment of a severe 
left shoulder disability.  

As the additional evidence suggests a material change in the 
disability, a reexamination is needed under 38 C.F.R. 
§ 3.327. 

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA examination 
to determine the current level of left 
shoulder impairment. 

The examiner is asked to describe range 
of motion in degrees of flexion and 
abduction, and internal and external 
rotation.  The examiner is asked to 
address additional functional 
impairment of the left shoulder caused 
by any of the following: (1) functional 
loss due to pain, including during 
flare-ups; (2) weakness; (3) atrophy; 
(4) excess fatigability; (5) excess 
motion; (6) incoordination; or (7) 
painful motion.  

Additional limitation of motion during 
flare-ups and following repetitive use 
should also be noted.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  If feasible, 
any additional functional loss should 
be expressed in terms of the degree of 
loss of flexion or abduction. 

The claims file should be made 
available for review.

2. After the completion of the above 
development, readjudicate the claim.  
If the benefit sought remains denied, 
furnish the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the Veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2008).  

